UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-1366


DARRYL E. WRIGHT,

                   Plaintiff - Appellant,

             v.

TOWN OF ZEBULON; TOWN OF ZEBULON POLICE DEPARTMENT; ROBERT
MATHENY; TIM HAYWORTH; MICHAEL MCGLOTHLIN; SCOTT FINCH,

                   Defendants - Appellees,

             and

JOHN DOE INSURANCE COMPANY,

                   Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Terrence W. Boyle,
District Judge. (4:06-cv-00218-BO)


Submitted:    January 27, 2009                Decided:   February 6, 2009


Before MICHAEL and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Angela Newell Gray, Greensboro, North Carolina, for Appellant.
Victoria A. Street, CRANFILL, SUMNER & HARTZOG, LLP, Charlotte,
North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Darryl E. Wright appeals the district court’s order

granting summary judgment and dismissing his claims under Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2000) (“Title VII”), 42 U.S.C. §§ 1981,

1983 (2000), and North Carolina state law.                    This court reviews a

district      court’s    order    granting         summary        judgment    de   novo,

drawing reasonable inferences in the light most favorable to the

non-moving party.            Doe v. Kidd, 501 F.3d 348, 353 (4th Cir.

2007), cert. denied, 128 S. Ct. 1483 (2008).                        Summary judgment

is   proper    “if     the    pleadings,        the    discovery      and    disclosure

materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is

entitled to judgment as a matter of law.”                           Fed. R. Civ. P.

56(c); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

We   have   reviewed     the     record    and        find   no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.        Wright    v.     Town   of        Zebulon,     No.     4:06-cv-00218-BO

(E.D.N.C.     Feb.     26,   2008).        We    dispense     with     oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                               AFFIRMED



                                           3